           Case 1:19-cv-00877-RP Document 34 Filed 04/19/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

EVDOKIA NIKOLOVA                                 §
  Plaintiff,                                     §
                                                 §
V.                                               §                   CASE NO. 1:19-cv-00877-RP
                                                 §
UNIVERSITY OF TEXAS AT AUSTIN,                   §
     Defendant.                                  §
         PLAINTIFF’S DESIGNATION OF TESTIFYING EXPERT WITNESSES

TO THE HONORABLE ROBERT PITMAN:

       Pursuant to the Court’s Scheduling Orders and agreements for extension between the

parties, Plaintiff files this designation of testifying experts. Plaintiff reserves the right and may

supplement and amend this designation as necessary and as further discovery and evidence is

obtained in this case.

                                               Respectfully submitted,

                                               CREWS LAW FIRM, P.C.
                                               701 Brazos, Suite 900
                                               Austin, Texas 78701
                                               (512) 346-7077
                                               (512) 342-0007 (Fax)
                                               schmidt@crewsfirm.com


                                               By: /s/ Robert W. Schmidt
                                               Robert W. Schmidt
                                               State Bar No. 17775429
                                               Joe K. Crews
                                               State Bar No. 05072500

                                                /s/ Robert Notzon
                                               Robert Notzon
                                               The Law Office of Robert Notzon
                                               Texas Bar No. 00797934
                                               1502 West Avenue

                                                   1
          Case 1:19-cv-00877-RP Document 34 Filed 04/19/21 Page 2 of 5




                                                Austin, Texas 78701
                                                (512) 474-7563
                                                (512) 852-4788 facsimile

                                                ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 19, 2021, this document was served pursuant to Federal Rules
of Civil Procedure on counsel for Defendant at the following address:

Benjamin L. Dower
Assistant Attorney General
Office of the Attorney General of Texas
General Litigation Division
P.O. Box 12548
Capitol Station,
Austin, Texas 78711-2548
Fax (512) 320-0667
benjamin.dower@oag.texas.gov


                                          By:     /s/   Robert W. Schmidt




                                                  2
          Case 1:19-cv-00877-RP Document 34 Filed 04/19/21 Page 3 of 5




                    POTENTIAL TESTIFYING EXPERT WITNESSES

     Plaintiff designates the following potential testifying expert witnesses:

Thomas W. Glass, PhD, CPA
Glass & Company
Certified Public Accountants, PC
500 W. 5th Street, Suite 1210
Austin, Texas, 78701
(512) 480-8182
(512) 480-9465 (fax)
thomas.glass@bvccpa.com

Dr. Glass will testify on Dr. Nikolova’s economic damages in this case. Pursuant to the Court’s
Scheduling Order, the materials required by FED. R. CIV. P. 26(a)(2)(B) are being served, but not
filed, on counsel for Defendant and labeled as Exhibit A.

Peter Glick, PhD
Department of Psychology
Lawrence University
711 E Boldt Way
Appleton, WI 54911
(920) 716-4195
glickp@lawrence.edu

Dr. Glick will testify on the science of stereotyping, bias, and discrimination and its application
to this case. Pursuant to the Court’s Scheduling Order, the materials required by FED. R. CIV. P.
26(a)(2)(B) are being served, but not filed, on counsel for Defendant and labeled as Exhibit B.

Shane Thompson, PhD
Precision Analytics Co, LLC
978 McMurdo Circle
Castle Rock, CO 80108
(801) 698-2817
shane.thompson@precisionanalyticsco.com

Dr. Thompson will testify on the statistical evidence in this case. Pursuant to the Court’s
Scheduling Order, the materials required by FED. R. CIV. P. 26(a)(2)(B) are being served, but not
filed, on counsel for Defendant and labeled as Exhibit C.


Robert W. Schmidt
Joe K Crews
Crews Law Firm, PC
701 Brazos, Suite 900

                                                3
          Case 1:19-cv-00877-RP Document 34 Filed 04/19/21 Page 4 of 5




Austin, Texas 78701
(512) 346-7077
(512) 342-0007 (fax)

Robert Notzon
The Law Office of Robert Notzon
1502 West Avenue
Austin, Texas 78701
(512) 474-7563
(512) 852-4788 facsimile


Other Attorneys Familiar With Attorneys’ Fees In Western District

Should Plaintiff prevail at trial, Plaintiff’s counsel and other attorneys familiar with attorneys’
fees in the Western District of Texas will testify regarding the reasonableness and necessity of
attorneys’ fees incurred by the Plaintiff in this lawsuit. Based upon their own rates and their
knowledge regarding rates in the Western District, Plaintiff’s counsel and other attorneys
familiar with attorneys’ fees in the Western District will testify regarding the reasonableness of
rates, hours and services expended on the case. Plaintiff's counsel has appeared in state and
federal courts throughout Texas. They are familiar with what lawyers in the Western District and
Texas charge for their services in cases such as this and will opine as to the reasonable fees for
services performed for Plaintiff in this case.

On behalf of Plaintiff, Plaintiff's counsel has performed and/or will have performed at the time of
trial, legal services including: (1) legal research and drafting of pleadings, briefs and other court
documents, (2) reviewing and analyzing pleadings documents filed by other parties; (3)
preparing and serving discovery, (4) reviewing and analyzing discovery responses; (5) preparing
for and taking depositions of the parties in the lawsuit and other witnesses; (6) preparing answers
and responses to discovery; (7) preparing for and appearing at hearings and trial; (8) conferring
with persons having knowledge or relevant facts about this matter; and (9) representing Plaintiff
in trial, hearings, and EEOC proceedings.

The factors Plaintiff’s counsel will rely on in determining the amount of fees to be awarded to a
prevailing plaintiff in cases such as this one include:

     1. The time and labor involved.
     2. The novelty and difficulty of the questions.
     3. The skill requisite to perform the legal services.
     4. The preclusion of other employment by the attorney due to the acceptance of the
     case.
     5. The customary fee.
     6. Whether the fee is fixed or contingent.
     7. The time limitations imposed by the client or the circumstances.
     8. The amount involved and the results obtained.

                                                 4
          Case 1:19-cv-00877-RP Document 34 Filed 04/19/21 Page 5 of 5




     9. The experience, reputation, and ability of the attorneys.
     10. The undesirability of the case.
     11. The nature and length of the professional relationship with the client.
     12. Awards in similar cases.

Using the Lodestar concept, the fee awarded should be a multiple of the current hourly rate times
the hours performed on the case. The specific rates and amounts will depend upon when the case
goes to trial. Also, these rates may need to be adjusted upwards depending on the results
obtained. Plaintiff's counsel may also testify in accordance with other legal standards or
developments regarding awards of attorneys’ fees. Lastly, Plaintiff’s counsel’s opinions may be
supplemented by affidavits or testimony of other attorneys following trial at the time a fee
petition is presented to the Court.

CVs reflecting the educational background, and some of the qualifications and professional
experience of Plaintiff’s attorneys who have performed work in this case or who may testify on
attorneys’ fees are being served, but not filed, on counsel for Defendant and labeled as Exhibit
D.

Because discovery is still ongoing, Plaintiff reserves the right to supplement or amend this
designation. Plaintiff reserves the right to call any witnesses designated as experts by Defendant
and incorporates such witnesses into Plaintiff’s designation without waiving and reserving any
and all objections to those witnesses.




                                                5
